Citation Nr: 1706864	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for the claimed disabilities.

The Veteran testified at a videoconference hearing before the undersigned in December 2016, and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and the evidence is in equipoise on whether it is related to service.

2.  The Veteran has a current diagnosis of bilateral tinnitus, and the evidence is in equipoise on whether it is related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving all doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claims for service connection for bilateral hearing loss and tinnitus, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus due to noise exposure as a combat engineer in the Army.  He states that he was constantly exposed to loud noises during service, including various types of weaponry and explosives.  He asserts that hearing protection was unheard of in those days, and that he has experienced hearing problems and ringing in his ears since then.  See June 2011 notice of disagreement; February 2012 statement; December 2016 Board hearing transcript.

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran,  the Veteran's bilateral hearing loss and tinnitus are due to or related to service.  

The Board first finds that the Veteran is competent to describe being exposed to loud noises, such as those caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 shows that he was assigned to an engineer combat battalion.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has current bilateral sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  In March 2011, the Veteran underwent a VA audiometric examination.  The examination report reflects the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
80
90
90
LEFT
35
45
65
65
70

The Veteran's auditory thresholds for the left and right ears were 40 decibels or greater at all measured frequencies except 500 hertz, and both ears also had auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz that were 26 decibels or greater.  As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's period of active service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  

In this case, the Veteran's service treatment records (STRs) are unfortunately unavailable.  The Board notes that the RO made a PIES request for the Veteran's STRs in January 2011.  The response indicated that the STRs were "fire related," and the Veteran was notified of this response.  The RO memorialized its attempts to obtain the STRs in an August 2012 Formal Finding on the Unavailability of Service Medical Records.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

There is no medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus in either the right ear or left ear within one year from service separation in February 1955, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss or tinnitus within one year from service separation.  Therefore, service connection for bilateral hearing loss and tinnitus on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Veteran has, however, consistently stated that he has been suffering symptoms of hearing loss and tinnitus since active service.  See the June 2011 notice of disagreement; February 2012 statement; December 2016 Board hearing transcript.  In the March 2011 VA examination, the Veteran reported having gradual bilateral hearing loss, which was noticeable shortly after he got out of service.  In the December 2016 Board hearing, the Veteran testified that he was a combat engineer in service, whose job was explosives.  He first noticed the hearing loss and tinnitus only a year or two after discharge from service but did not seek treatment.  He stated that after service he worked for a railway company for 38 years; although he was not given hearing protection at first, he did use hearing protection for most of his time at the railway company.  

The Veteran is competent to testify as to symptoms such as decreased hearing acuity, which is non-medical in nature.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is also competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements are also found to be credible as they have been consistent and are confirmed by the circumstances of his service.  As discussed above, the Veteran was an Army combat engineer.  

The March 2011 VA examiner concluded that he was unable to determine whether the Veteran's current bilateral hearing loss and tinnitus are related to his reports of noise exposure during military service without resorting to mere speculation.  The examiner noted that when STRs are missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service.  The examiner also noted that there were other potential etiologies  for the Veteran's hearing loss and tinnitus, including aging, occupational and recreational noise exposure, hypertension, diabetes, and usage of potentially ototoxic medication.  As such, it would be speculative to allocate a portion of the Veteran's hearing loss and tinnitus to each of the etiologies.

The Board finds that due to the Veteran's testimony as to the continuity of his hearing loss and tinnitus since separation from service, and its heightened duty due to the unavailability of STRs, application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further medical opinion on the etiology of the Veteran's hearing loss and tinnitus.  However, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive lay evidence that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to service, and the medical evidence is not contradictory.  

As such, in resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he hurt his left knee in 1954 during service in Germany while playing baseball.  He indicates that he went to sick call, was hospitalized for three days, and was prescribed antibiotics for swelling.  He states that he was at Wilson Barracks in Kassel, Germany when the injury occurred.  See the June 2011 notice of disagreement; February 2012 statement; September 2012 statement.  In addition, E.C., who served with the Veteran in Germany, indicates that they were stationed in Kassel, Germany, and that the Veteran was taken to Wildflecken after he was injured.

As noted above, the Veteran's STRs are unavailable.  VA therefore has a heightened obligation to assist the Veteran in the development of his claim, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  See also 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(a).  However, the Veteran's DD Form 214 indicates that the Veteran served in Germany, and there is no indication that attempts have been made to associate hospital records with the claims file.  Additionally, the Veteran testified that he was placed on light duty after his period of hospitalization.  The record does not reflect that personnel records have been requested. As such, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request copies of any inpatient treatment records showing treatment of the Veteran in 1954.  Requests should specifically include hospital records from (a) the base hospital in or near Kassel, Germany, (b) the base hospital in or near Wildflecken, Germany, and (c) Landstuhl Army hospital.  All attempts to procure such records should be documented in the claims file.  If the records are found to be unavailable, this should be specifically noted in the claims file. 

 If, after continued efforts to obtain the records, it is determined that it is reasonably certain that the records do not exist or further efforts to obtain the records would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Contact the National Personnel Records Center (NPRC), Records Management Center (RMC) or any other appropriate location, to request the complete service personnel records. All attempts to obtain the records must be documented in the claims file and must be performed in accordance with 38 C.F.R. § 3.159 (c)(2). If no such records exist, or they are otherwise unavailable, the claims file should be documented accordingly.

3. Readjudicate the issue.  If any benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded an opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


